*284OPINION.
Smith :
On the basis of the decision of the Board in Corn Exchange Bank v. Commissioner, 6 B. T. A. 158, and of the decision of the Supreme Court in New York Life Insurance Co. v. Edwards, 271 U. S. 109, the petitioner contends that no part of the installment payment of $10,000 on the mortgage received during the calendar year 1921 constituted income of 1921, but that the entire amount was a return of principal. It is the petitioner’s contention that it could receive no income from the mortgage until it had received $240,000 representing its investment in the mortgage.
The decisions cited are clearly not authority for the contention made. In Corn Exchange Bank, sufra, we held that the amounts by which bonds purchased at a discount were written up in each year did not represent accrued income within the year and that the bank was not required to return any income in respect of such a bookkeeping transaction. The New York Life Insurance case was of similar import. The amortization of discounts and premiums representing nothing more than bookkeeping transactions are not accrued income or deductible losses within the meaning of the taxing statutes. The situation in the case at bar is entirely different. The petitioner received a part payment on the mortgage note held by it. It is no more correct to say that the part payment was all a return of principal than it is to say that it was all a return of income. Since the Commissioner in computing the gain discounted the mortgage 20 per cent, only 80 per cent of the face value represented the basis for computing the gain upon the payments made on the mortgage. Each *285payment made was a payment on the face of the mortgage, 80 per cent of which represented a return on the principal and 20 per cent a realization of discount or of income. Cf. Ruth Iron Co., 4 B. T. A. 1151.
The petitioner complains that the respondent in determining the deficiency for the calendar year 1921 has not applied against that deficiency any part of the payment of the income tax for the fiscal year ended September 30, 1922. In argument the respondent contended that one-fourth of the tax paid upon the return for the fiscal year ended September 30, 1921, had been applied against the tax due upon the calendar year return for 1920 and three-fourths of the tax upon the return for the calendar year 1921, that due to a change in the practice of the respondent no part of the tax paid for the fiscal year ended September 30, 1922, was applied against the tax due for the calendar year 1921 but against taxes due for other periods. The evidence does not show whether this was done or not. Under section 284 (a) of the Bevenue Act of 1926 the Commissioner has authority to credit an overpayment of any income, war-profits or excess-profits tax against any like tax due from the taxpayer. We are of the opinion that the evidence does not show that the Commissioner was in error in refusing to credit against the tax due for the calendar year 1921 any part of the tax paid for the fiscal year ended September 30, 1922.
Beviewed by the Board.

Judgment will be entered for the respondent.